 Case 5:19-cv-01546-JGB-SHK Document 81-7 Filed 03/24/20 Page 1 of 7 Page ID #:814



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                       EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              Declaration of Keren Zwick
                                                   in Support of Motion for
21                                                 Preliminary Injunction and Class
     U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,                          Certification

23                                                 Date: March 24, 2020
                          Defendants.
24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 81-7 Filed 03/24/20 Page 2 of 7 Page ID #:815



 1                                              Mark Mermelstein (CA Bar 208005)
                                                mmermelstein@orrick.com
 2 William F. Alderman (CA Bar 47381)           ORRICK, HERRINGTON &
   walderman@orrick.com                         SUTCLIFFE LLP
 3 Jake Routhier (CA Bar 324452)                777 South Figueroa Street
 4 jrouthier@orrick.com                         Suite 3200
   ORRICK, HERRINGTON &                         Los Angeles, CA 90017
 5 SUTCLIFFE LLP                                Tel: (213) 629-2020
   405 Howard Street                            Fax: (213) 612-2499
 6 San Francisco, CA 94105
   Tel: (415) 773-5700                          Leigh Coutoumanos**
 7 Fax: (415) 773-5759                          lcoutoumanos@willkie.com
                                                WILLKIE FARR &
 8 Michael W. Johnson**                         GALLAGHER LLP
   mjohnson1@willkie.com                        1875 K Street NW, Suite 100
 9 Dania Bardavid**                             Washington, DC 20006
   dbardavid@willkie.com                        Tel: (202) 303-1000
10 Jessica Blanton**                            Fax: (202) 303-2000
11 jblanton@willkie.com
   Joseph Bretschneider**                       Shalini Goel Agarwal
12 jbretschneider@willkie.com                   (CA Bar 254540)
   WILLKIE FARR &                               shalini.agarwal@splcenter.org
13 GALLAGHER LLP                                SOUTHERN POVERTY LAW
   787 Seventh Avenue                           CENTER
14 New York, NY 10019                           106 East College Avenue
   Tel: (212) 728-8000                          Suite 1010
15 Fax: (212) 728-8111                          Tallahassee, FL 32301
                                                Tel: (850) 521-3024
16 Maia Fleischman*                             Fax: (850) 521-3001
17 maia.fleischman@splcenter.org
   SOUTHERN POVERTY LAW                         Maria del Pilar Gonzalez Morales
18 CENTER                                       (CA Bar 308550)
   2 South Biscayne Boulevard                   pgonzalez@creeclaw.org
19 Suite 3750                                   CIVIL RIGHTS EDUCATION
   Miami, FL 33131                              AND ENFORCEMENT CENTER
20 Tel: (786) 347-2056                          1825 N. Vermont Avenue, #27916
   Fax: (786) 237-2949                          Los Angeles, CA 90027
21                                              Tel: (805) 813-8896
   Christina Brandt-Young*                      Fax: (303) 872-9072
22 cbrandt-young@dralegal.org
   DISABILITY RIGHTS
23 ADVOCATES
24 655 Third Avenue, 14th Floor
   New York, NY 10017
25 Tel: (212) 644-8644
   Fax: (212) 644-8636
26
27 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
28 **Pro Hac Vice Application Forthcoming
 Case 5:19-cv-01546-JGB-SHK Document 81-7 Filed 03/24/20 Page 3 of 7 Page ID #:816



 1                               DECLARATION OF KEREN ZWICK

 2 I, Keren Zwick, make the following declaration based on my personal knowledge and declare
     under the penalty of perjury pursuant to 28 U.S.C. § 1746 that the following is true and correct.
 3
        1. My name is Keren Zwick and I serve as the Director of Litigation at the National
 4
           Immigrant Justice Center (NIJC). I have been an attorney at NIJC for nearly nine years,
 5         working as a litigator and direct service provider, focusing largely on asylum and
           protection-based claims for individuals in immigration detention.
 6
        2. I have knowledge of the following information relating to the conditions facing migrants
 7         in immigration detention centers, and I can testify to it if needed.
 8
        3. NIJC operates numerous programs providing legal services to individuals in Immigration
 9         and Customs Enforcement (ICE) custody. Our Adult Detention Project provides direct
           legal representation and know-your-rights programming to immigrants in detention at the
10         following facilities: the McHenry County Jail in Woodstock, Illinois; the Jerome Combs
           Detention Center in Kankakee, Illinois; the Boone County Jail in Burlington, Kentucky;
11         the Clay County Detention Center in Brazil, Indiana; the Kenosha County Detention
12         Center in Kenosha, Wisconsin; the Pulaski County Detention Center in Ullin, Illinois;
           and the Dodge County Detention Center in Juneau, Wisconsin.
13
        4. In addition to the work of NIJC’s Adult Detention Program other programs within NIJC
14         serve detained individuals in other regions. For example, our LGBT Immigrant Rights
           Initiative provides direct representation services to immigrants who identify as LGBTQI
15         throughout the country. Through this work, NIJC has routinely represented individuals in
16         the Otay Mesa Detention Center in San Diego California, in the Cibola County
           Correctional Center in Milan, New Mexico, and in the South Texas Detention Complex
17         in Pearsall, Texas. Several of NIJC’s clients were transferred from Cibola to the Aurora
           Contract Detention Facility in Aurora, Colorado, when ICE unilaterally transferred the
18         transgender detained population from Cibola.
19      5. Through a cooperative initiative with the San Diego Federal Defenders, NIJC staff
20         routinely serve individuals in criminal custody and in their transition to immigration
           custody following a criminal prosecution. Those individuals are generally housed in the
21         Otay Mesa Detention Center in San Diego, California, and in the Imperial Regional
           Detention Facility in Calexico, California.
22
        6. Finally, NIJC’s Federal Litigation Project represents a significant number of detained
23         individuals both in petitions for review before the federal courts and in habeas litigation
24         to challenge their prolonged detention.

25      7. As the COVID-19 pandemic progresses, NIJC attorneys continue to work zealously to
           represent our clients who remain in ICE custody. Our attorneys and legal assistants are in
26         regular touch with clients, generally via phone. In light of the pandemic, I and my
           colleagues directing NIJC’s Detention Project and LGBT Immigrant Rights Initiative
27
           have instructed NIJC staff that works with individuals in detention to speak to their
28         clients about their current detention conditions and the possible vulnerabilities they face


                                                     1
 Case 5:19-cv-01546-JGB-SHK Document 81-7 Filed 03/24/20 Page 4 of 7 Page ID #:817



 1       in detention. Numerous members of NIJC’s staff have been involved in these interviews,
         and they have reported their findings to me.
 2
      8. Across the board, NIJC clients express a palpable fear at the vulnerability they face while
 3       remaining in detention during the COVID-19 pandemic. They are worried not only for
         themselves but for their families with whom they have difficulty communicating outside
 4
         the detention centers. This fear is exacerbated by a universal perception that little to
 5       nothing has changed in the operation of the detention centers where they are housed since
         the onset of the pandemic. Our clients also universally report that neither ICE nor facility
 6       staff have provided them with meaningful information or education about the pandemic,
         leaving them to manage their anxieties—and medical issues—with little or no reliable
 7       information about what precautionary measures they could be taking.
 8
                         Failure To Provide Information About COVID-19
 9
      9. Not one NIJC client in detention reports receiving reliable information or training about
10       what COVID-19 is and precautionary measures that might be taken to halt its spread.
         Most clients reported that they received no information whatsoever from ICE or facility
11       staff, much less medical staff, about the virus, and were learning what they knew almost
12       exclusively from watching television.

13    10. Two clients detained at the Jerome Combs and another client detained at the Aurora
          Contract Facility reported that no one at the facility had communicated directly with them
14        about the virus, but that they learned about the virus from the news.
15    11. Another client detained at McHenry reported that he knew about the virus because
16        visitation was cancelled, and an official told him that if one person in detention got in
          contact with coronavirus, then everyone might be “down for a minute,” but if the
17        detainees got sick, they wouldn’t let them go to the doctor. Other clients at McHenry
          confirmed that they learned of the virus only through the television, one noting he was
18        concerned by news reports that people who are incarcerated are at greater risk.
19    12. One NIJC client at Pulaski did report that an ICE officer told them about the virus, but
20        this notification appeared to go no further than explaining that detainees are at risk of
          getting the virus, and that there was a risk that they had already gotten it. The officer, our
21        client reported, told them not to panic.

22    13. Two clients in Dodge similarly reported receiving no information about the virus other
          than through posted signs or what they see on the news.
23
24    14. Learning of the pandemic through the television and correspondence with family and
          friends on the outside, but without reliable information or training on precautionary
25        measures from staff, leaves our clients in detention with more questions than answers as
          to how to protect themselves and others. One of the men detained at the Jerome Combs
26        who learned of the virus through the news explained that “everyone is anxious” because
          they have been watching the news and seeing recommendations that people not cluster in
27
          groups of 10 or more people, which is impossible at that facility because it houses 48
28        people per block.


                                                    2
 Case 5:19-cv-01546-JGB-SHK Document 81-7 Filed 03/24/20 Page 5 of 7 Page ID #:818



 1                             Failure To Provide Necessary Supplies

 2    15. NIJC clients all report that little to nothing has changed since the onset of the COVID-19
          pandemic with regard to their access to supplies that would allow them to take
 3        precautionary measures to protect their health and the health of others detained with
          them, such as soap, hand sanitizer, or other cleaning supplies.
 4
 5    16. One NIJC client at Jerome Combs meets the CDC definition of a person of higher risk for
          COVID-19 because he suffers from diabetes and high blood pressure. Yet he reports that
 6        the facility has not “done much of anything” in response to COVID-19. As far as he has
          observed, there is no additional presence of medical personnel at the facility, and the staff
 7        has not asked him about symptoms at all. He additionally noted that he and other
 8        immigrants in detention do not have access to any extra cleaning supplies to keep their
          living areas sanitized.
 9
      17. Across all facilities where NIJC clients are detained, our clients report that they lack
10        ready access to soap and hand sanitizer. Two NIJC clients at McHenry report that they
          and others in detention do not have access to hand sanitizer or cleaning supplies and can
11        only access soap through the commissary, which is unavailable for those lacking funds.
12
      18. Another NIJC client at Otay Mesa, noted that while he and other immigrants in detention
13        have access to soap they do not always have access to clean water, and have no access to
          disinfectant or other cleaning supplies, even though their living spaces are very dirty.
14
      19. An NIJC client at Dodge echoed similar concerns, noting that she and others have no
15        access to hand sanitizer (even though it is provided for jail officials) or cleaning supplies.
16
      20. In Aurora, an NIJC client reported that the immigrants in detention must ask officers for
17        soap and it is only sometimes provided; the only guaranteed way to get bar soap is to buy
          it for approximately $3 at the commissary.
18
      21. A person detained at the Winn Correctional Center in Louisiana noted similarly that
19        neither soap nor hand sanitizer is available.
20
      22. And an NIJC client recently transferred to the Eden Detention Center in Texas explained
21        that he had been given shampoo, a toothbrush and toothpaste, but no hand soap, despite
          having asked multiple times.
22
      23. Others noted particular concern with the lack of precautions taken by ICE and facility
23        staff in the kitchen, where many immigrants provide labor. Two NIJC clients detained at
24        the McHenry expressed concern that although they continue working in the kitchen
          through the pandemic, they have not been given any new safety supplies.
25
      24. In Aurora, an NIJC client reports that immigrants in detention also continue to bear
26        responsibility for daily cleaning the bathrooms and floors. They are not provided with
          masks or other safety supplies, and only sometimes get gloves.
27
28    25. A person detained in Otay Mesa reported to us that some officials appear to be coming to
          work at the detention center with the flu or another illness, and that there are rumors that

                                                    3
 Case 5:19-cv-01546-JGB-SHK Document 81-7 Filed 03/24/20 Page 6 of 7 Page ID #:819



 1       some people may be infected or will be transferred. This conduct continues with no
         announcements from ICE or the facility officials about how to prepare for the virus.
 2
                     Uncertainty Regarding Quarantine or Isolation Practices
 3
      26. NIJC clients and the immigrants detained with them observe what appears to be random
 4
          practices with regard to the use of quarantine. In Aurora one individual reported that
 5        there are approximately ten people in quarantine, but no officials have explained why.
          This person is afraid that the others might be quarantined because of exposure to the
 6        COVID-19 virus, and is therefore afraid for everyone’s health.
 7    27. At the Winn Correctional Center, an individual has observed that more than 35 new
 8        individuals arrived at the facility last week, and are being kept separate from the rest of
          the population. This person sees that the jail officials are not using gloves or masks and is
 9        concerned that people coming into the facility could be bringing the virus in.

10                                  Dangerous Transfer Practices
11    28. Over the past week, one NIJC client was transferred out of the Otay Mesa and then back
12        again, and reports that he is gravely concerned that during his transfer he may have been
          exposed to COVID-19. Our client was called out of his room and told he was being
13        transferred last Friday; at Otay, he was taken from booking and then put into a room with
          eight other people. He describes the room where they were held as small, hot and stuffy,
14        with two people in the room coughing and visibly ill. Our client and the other seven
          people were left in the room all night, sleeping next to each other for lack of space, with
15        no access to soap.
16
      29. The next morning, our client was transported on a bus with about thirty people, including
17        the two people who were visibly ill, to the Adelanto ICE Processing Center in Adelanto,
          California. At Adelanto, our client was held in a large room, now separated from the two
18        people who had appeared ill. Our client is now back at the Otay Mesa Detention Center,
          but being held in quarantine with others. He is very scared regarding his own exposure
19        and vulnerabilities, and those around him. The client reported no temperature checks or
20        other screening during these transfers.

21    30. Similarly, all individuals at the facility that NIJC serves in Kenosha, Wisconsin, were
          abruptly transferred out of the facility. Those individuals, were transported to other
22        facilities, some in Illinois but others as far off as Eden, Texas. Individuals who were
          transferred in this process received no testing or separation on either end of their
23        journeys. Of the people we have spoken to as part of this transfer, we are aware of no
24        temperature checks or other screening.

25    31. NIJC has tried to raise these issues in a variety of manners. With the jails that detain
          individuals in the Chicago Area of Responsibility—NIJC’s primary service area—we
26        have contacted the jails directly by mail and in some cases email or phone. We have not
          received responses to our queries about what they intend to do to safeguard our clients.
27
28

                                                    4
 Case 5:19-cv-01546-JGB-SHK Document 81-7 Filed 03/24/20 Page 7 of 7 Page ID #:820



 1      32. We also sent a letter to the ICE Field Office Director for the Chicago Area of
            Responsibility inquiring about ICE’s protocols and raising concern about the health and
 2          safety of our clients, but we have not received a response.
 3      33. In the case of one of our clients facing prolonged detention in Aurora we amended a
            pending request for release to ask that COVID-19 be taken into consideration in the
 4
            request for release for our client. We pointed out that ICE has the authority to release
 5          such individuals and cited notice from ICE stating that it would adjust detention practices
            as to new enforcement efforts. We got an immediate rejection notice to this request.
 6
        34. Additionally concerning, the ICE Field Office in Chicago indicated that it was closed,
 7          leaving us with little hope that requests pertaining to individual clients in our area will
 8          receive a response.

 9 I declare under penalty of perjury and under the laws of the United States, pursuant to 28 U.S.C.
     § 1746 that the foregoing is true and correct to the best of my knowledge, memory, and belief.
10
     Executed on the 21st day of March, in the year 2020, in the city of Chicago, Illinois.
11
12
13
14
15
                                                              Keren Zwick
16                                                            National Immigrant Justice Center
                                                              224 S. Michigan Ave., Suite 600
17                                                            Chicago, IL 60604
                                                              T: 312.660.1364
18                                                            F: 312.660.1505
                                                              KZwick@heartlandalliance.org
19
20
21
22
23
24
25
26
27
28

                                                      5
